Citation Nr: 0512921	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1978 to September 1979.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  An unappealed RO decision in September 1989 denied 
service connection for a psychiatric disorder, essentially 
finding that no evidence was of record which showed that the 
veteran had a psychiatric disorder that was related to active 
service.  

2.  Evidence received since the September 1989 RO decision, 
to the extent it is new does not show the veteran suffered 
from a psychiatric disorder (to include psychosis) which 
either began during the veteran's active service (and is 
related thereto) or within one-year following such service, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the September 1989 RO decision 
denying service connection for a psychiatric disorder is not 
new and material, and the claim of service connection for a 
psychiatric disorder may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  Notably, the duty 
to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
until a previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  [Regulations implementing the VCAA 
include a new definition of new and material evidence.  The 
new definition applies to all claims to reopen filed on or 
after August 29, 2001, and applies in the instant case.]  

The VCAA also eliminated the concept of a well-grounded 
claim.  The law provided that under certain circumstances 
claims that were denied as not well grounded and became final 
during the period from July 14, 1999, to November 9, 2000, 
were to be re-adjudicated as if the denial had not been made.  
[Precisely, in the case of a claim for benefits that was 
denied and became final during the period beginning on July 
14, 1999, and ending on the date of enactment of the VCAA 
(November 9, 2000), and that was denied because the claim was 
not "well grounded," VA shall, upon the request of the 
claimant or on VA's own motion, order the claim readjudicated 
under 38 U.S.C.A. § 5100 et seq., as amended by the VCAA (see 
Notes concerning effective and applicability provisions of 
the VCAA following 38 U.S.C.A. § 5107 (West 2002)).  As the 
final Board decision (which determined that the veteran's 
claim was not well grounded) in this case was issued in July 
2000, and the veteran sought to reopen his claim in December 
2001, readjudication under 38 U.S.C.A. § 5100 et seq., as 
amended by the VCAA, is indicated.]  The veteran was notified 
why the claim was denied in the July 2002 rating decision and 
in a September 2003 statement of the case (SOC).  A January 
2002 letter (before the decision appealed), in addition to 
specifically mentioning "VCAA," informed the veteran what 
evidence was needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development.  While the letter advised the veteran that he 
should submit additional evidence in support of his claim 
within 30 days, it also advised him that evidence received 
within a year would be considered.  Everything received to 
date has been accepted for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the January 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what the veteran should 
submit).  The SOC also informed him of provisions of 
38 C.F.R. § 3.156 (effective August 29, 2001) and of 
pertinent provisions of the VCAA.  At pages three and four of 
the SOC, he was requested to provide "any evidence in [his] 
possession that pertains" to the claim.  He has received all 
essential notice and responded he has nothing further to 
submit; he is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and available private 
medical records.  The RO attempted, in January and February 
2002, to obtain private medical records from a certain 
private physician.  See also February 2002 VA Form 119, 
Report of Contact.  The veteran was advised that these 
records were sought and was asked to assist in the matter.  
The records have not been received.  The Board observes that 
"the duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran has not identified any pertinent records 
outstanding.  In a petition to reopen, the duty to assist by 
arranging for an examination or obtaining a medical opinion 
does not attach until the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii), supra.  VA's duties to assist, 
including those mandated by the VCAA, are met.


Factual Basis

Service medical records include the reports of medical 
examination at service enlistment (January 1978) and 
separation (July 1979) which made no mention of complaints, 
findings, or diagnosis of a psychiatric disorder.  The 
veteran's psychiatric state was clinically evaluated as 
normal on both entrance and separation examination.  

In June 1989 the appellant submitted a claim seeking service 
connection for a psychiatric disorder.  Service connection 
for a "nervous condition" was denied by the RO in September 
1989.  The RO denied the claim essentially on the basis that 
there was no evidence that the veteran had a psychiatric 
disorder that was related to his period of active service.  
Correspondence submitted by the veteran in January 1990 was 
accepted as a notice of disagreement (NOD), and a SOC was 
issued the veteran in February 1990.  The veteran did not 
respond to the SOC.  

The veteran submitted a new claim for a psychiatric disorder 
in December 1993.  

Various private medical discharge summaries dated in June 
1984, April 1988, June 1988, and September 1990 show 
diagnoses of paranoid schizophrenia, schizophrenia 
(schizoaffective type), schizophrenia (chronic paranoid 
type), and chronic schizophrenia (undifferiented type), 
respectively.  

A December 1993 VA discharge summary includes diagnoses of 
schizophrenia (chronic undifferentiated type) and history of 
polysubstance abuse.

An August 1994 RO rating decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a nervous condition.  The veteran 
perfected a timely appeal to this decision.  

An August 1995 letter from a private physician shows that he 
had treated the veteran since May 1993 for schizoaffective 
schizophrenia and that the veteran reported his illness had 
began in 1978 or 1979 while on active duty with the U.S. Air 
Force.


At a December 1995 RO hearing, the veteran testified that he 
began to have delusional thoughts and hear voices when he was 
stationed in Germany.  See page 3 of hearing transcript.

A May 1996 private discharge summary includes a diagnosis of 
schizoaffective disorder.  

On December 1997 private psychiatric examination it was noted 
that the veteran was an adequate historian.  He reported that 
since 1978 he had been having auditory hallucinations and 
hearing voices.  The veteran also indicated that he was first 
hospitalized in 1983.  [The veteran's mother reported that he 
had had paranoid schizophrenia since he was 24 (DD Form 214 
shows a September 1959 date of birth)].  Chronic paranoid 
schizophrenia was diagnosed.  It was noted in the report that 
no medical records were available for review.

In a letter received in September 1998 a minister reported 
that the veteran's character and demeanor changed drastically 
after his return from active service.

Records received from the Social Security Administration show 
that in December 1986 it was determined that the veteran had 
paranoid schizophrenia and that he was disabled for purposes 
of Social Security disability benefits, effective July 1985.  

At a February 1999 RO hearing, a minister and the veteran's 
mother testified that the veteran was taken to the "USC 
County General USC" hospital less than a year after active 
service for psychiatric symptoms.  See pages 5 and 6 of 
hearing transcript.  Attempts to obtain these private medical 
records by the RO proved unsuccessful.  See September 1999 
letter from Los Angeles County University of Southern 
California Medical Center.

In July 2000, while the Board determined that new and 
material evidence had been submitted to reopen a previously 
denied claim of service connection for a psychiatric disorder 
(see September 1989 RO rating decision), the Board found that 
no competent evidence was of record which showed that the 
veteran suffered from a psychiatric disorder (psychosis) 
which began either during his period of active service or 
within one year of his service separation.  The veteran did 
not appeal the Board's July 2000 decision.  As noted above, 
the July 2000 Board decision became final during the period 
from July 14, 1999, to November 9, 2000.  See Notes 
concerning effective and applicability provisions of the VCAA 
following 38 U.S.C.A. § 5107.

In December 2001 the veteran sought to reopen a claim seeking 
service connection for a psychiatric disorder, variously 
described as "schizoaffective disorder," "nervous 
condition," and "schizophrenia."  See two VA Form 21-
4142(s).  One of the forms included the name and address of a 
private physician who, according to the veteran, discovered 
within one year of the veteran's service separation that the 
veteran had a "[psychiatric] condition."  As noted above, 
attempts to obtain records from this physician in an attempt 
to substantiate the veteran's assertions have proven to be 
unsuccessful.  

Records associated with the record after the Board's July 
2000 decision include an August 2000 letter from a private 
physician who claimed to have treated the veteran since 
September 1993.  The physician noted that the veteran had 
schizoaffective disorder and had been totally disabled since 
1988.  The physician added that he did not know the onset of 
the veteran's illness but that, based upon history provided 
by the veteran's family, the veteran's family doctor noted 
symptoms beginning during the veteran's active duty.  The 
Board observes at this juncture that the "family doctor" 
noted as part of this letter is the same physician that 
attempts to obtain treatment records from have proven to be 
unsuccessful.  

Private medical records include diagnoses of schizoaffective 
disorder in May 2000, June 2001, and January 2002.

A June 2002 letter from a Vet Center clinical psychologist 
indicates that the veteran was examined and that his records 
were reviewed.  The veteran's symptoms were described as 
consistent with schizophrenia and schizo-affective disorder.  
The veteran was also noted to have a history of poly-
substance dependence problems.  The psychologist added that, 
based upon history provided by the veteran, the veteran 
entered the Air Force at the age of 18 and did not begin 
having problems until he was about 19.  These symptoms were 
described as auditory symptoms and being encouraged to drink 
and use drugs by older service members who had served in 
Vietnam.  The psychologist also opined that it was likely 
that the veteran's substance dependence problems began as a 
way to self medicate for the psychological problems he was 
experiencing while in the service.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities including, as here pertinent, 
psychoses, are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The Federal Circuit has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  Under the amended version of 38 
C.F.R. § 3.156(a), "new" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

By a September 1989 decision, the RO denied service 
connection for a psychiatric disorder on the basis that no 
competent evidence was of record which showed that the 
veteran had a psychiatric disorder that was related to his 
period of service.  The veteran did not perfect an appeal 
that decision.  It is final, and the claim may not be 
reopened, and the disposition revised, unless new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

In the circumstances of this case, for evidence to be new and 
material, it would have to be evidence not previously of 
record that shows that the veteran has a psychiatric disorder 
which is related to his active service.  The Board also 
parenthetically observes that while service connection for a 
psychosis is warranted if the disorder became manifest to a 
compensable degree within one year of his discharge from 
service, under the facts of this case, a finding of a medical 
diagnosis of a psychosis within the prescribed time frame is 
not shown.

The above-mentioned private and VA medical records containing 
diagnoses variously diagnosed forms of schizophrenia 1990 to 
2002 are "new" only in the sense that they were not 
previously of record.  However, they are devoid of any 
findings either relating the diagnosed psychiatric disorder 
to service or showing that such a disorder was manifested 
within one year following the veteran's 1979 service 
separation.  They do not tend to show that the veteran had a 
psychiatric disorder in service, or that he now has a 
psychiatric disorder that is somehow related to service.  
They do not relate to an unestablished fact necessary to 
substantiate the claim, and do not raise a reasonable 
possibility of substantiating the claim.  Further, regarding 
the language included as part of the above-discussed June 
2002 letter from a Vet Center clinical psychologist, in which 
the psychologist essentially opined that the veteran "was 
experiencing" psychological problems while in the military, 
an opinion by a medical professional is not conclusive, and 
is not entitled to absolute deference.  The Court has 
provided extensive guidance for weighing medical evidence.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as the psychologist apparently 
based his opinion upon history provided by the veteran 
(though, while he claimed to have reviewed the veteran's 
"records," the service medical records, as well as all of 
the additional medical records on file, fail to show that the 
veteran experienced psychological problems during his period 
of service), his opinion as to the veteran's having 
psychological problems inservice (and therefore essentially 
inferring the possibility of a nexus between the veteran's 
current psychiatric problems and service) is insufficient to 
establish nexus.  

Regarding the veteran's own assertions that he now has a 
psychiatric disorder which is related to service, such lay 
statements are not competent evidence inasmuch as opinions 
regarding such matters require medical expertise, and 
laypersons lack such expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, competent evidence received since September 1989 does 
not address the matter at hand, and is not new and material.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


